Citation Nr: 1420116	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  09-12 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1942 to July 1946.  He died in November 2007.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appellant initially requested a hearing before a Veteran Law Judge, but withdrew her request by written correspondence dated in July 2009 and August 2009.  38 C.F.R. § 20.704(e) (2013).

In March 2011, the Board remanded this matter to provide the appellant with further notice and to obtain a medical opinion.  In a March 2012 decision, the Board denied the claim.  The appellant appealed that Board decision to the United States Court of Appeals for Veterans Claims.  In a July 2013 memorandum decision, the Court vacated and remanded that decision for further development and readjudication.  The Board remanded the claim again in January 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013); 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in November 2007.  His death certificate lists the immediate cause of death as emphysema, with no contributing disorders.

2.  At the time of the Veteran's death, service connection had been established for inactive pleurisy and tuberculosis with effusion, rated 60 percent disabling from July 10, 1946, to January 13, 1948; 10 percent disabling from January 14, 1948, to July 31, 1949; and 0 percent disabling from August 1, 1959.

3.  The Veteran's emphysema is unrelated to his active duty.

4.  The Veteran's service-connected inactive pleurisy and tuberculosis with effusion did not cause his death or contribute materially or substantially to the cause of his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. §§ 1310, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Specific to a claim for Dependency & Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The appellant was notified by letters dated in January 2008 and in April 2011. 

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent March 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained VA medical opinions in April 2011 and March 2014.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The appellant contends that the Veteran's service-connected inactive pleurisy and tuberculosis with effusion contributed to his death.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).  Service-connected disability will be considered as the principal cause of death when that disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2013).  To be considered a contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that a service-connected disability casually shared in producing death.  Rather, a causal connection must be shown.  38 C.F.R. § 3.312(c)(1) (2013). 

The standards and criteria for determining whether or not a disability from which a Veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally.  38 U.S.C.A. § 1310 (West 2002).  Issues involved in a claim for DIC are decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2013).

Service connection may be established for a current disability under various theories.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2013).  Direct service connection may be established for a current disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2013).  Establishing direct service connection for a disability which has not been clearly shown in service requires evidence sufficient to show (1) the existence of a current disability; (2) the existence of a disease or injury in service; and, (3) a relationship or connection between the current disability and a disease contracted or an injury sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Veteran's service treatment records show no reports of treatment for, or diagnosis of, emphysema.  The only respiratory disorder shown in the Veteran's service medical records is the service-connected inactive pleurisy and tuberculosis with effusion.

Post-service treatment records show that the Veteran's service-connected disability was asymptomatic.  A VA examination in October 1959 shows that the Veteran denied any rehospitalization for treatment of tuberculosis since 1946.  He also reported that his major complaint at that time was painful joints, tired feeling, and weakness.  The Veteran was diagnosed with inactive pleurisy and asymptomatic residuals of tuberculosis with effusion.  

An April 2000 letter from a private health care provider shows that the Veteran had been under care since August 1997.  The health care provider reported that the Veteran had been treated for hypertension, coronary heart disease, chronic obstructive pulmonary disease (COPD), and cerebrovascular accident (CVA).

At a May 2000 VA respiratory examination, the Veteran reported that tuberculosis had not bothered him since discharge from service.  The VA examiner indicated that tuberculosis was not currently active.  The Veteran reported a history of CVA five years prior to the examination, a history of congestive heart failure for the last seven years, and a history of emphysema for at least five years.  The Veteran also reported that he smoked one pack of cigarettes per day for at least 65 years and in the past used to smoke more than 100 packs of cigarettes per year.  The Veteran was diagnosed with congestive heart failure, CVA, emphysema, and inactive tuberculosis.  

A November 2007 private medical record shows that the Veteran was admitted to the emergency room with reports of diarrhea, shortness of breath, and confusion.  His admission history showed that he was a long-time heavy smoker.  He was assessed with acute dyspnea related to pneumonia and congestive heart failure; severe anemia and azotemia related to chronic renal failure; and possible GI bleeding.  Chest X-rays over the course of the Veteran's hospitalization found cardiomegaly and suspected mild interstitial edema; opacity in the right mid and lower lung fields, consistent with atelectasis and/or consolidation; and internal development of large left pleural effusion and possible left basilar parenchymal disease.

A CT scan of the abdomen revealed bilateral small effusions; bilateral lower lobe atelectasis; and mild aneurismal dilatation of the distal abdominal aorta.  A CT scan of the chest revealed left lower lob atelectasis versus consolidation with a moderate left pleural effusion; nonspecific patchy opacities in the left lower lobe and lingula, which might be related to atelectasis or an infectious process; right basilar atelectasis with a small right pleural effusion; and cardiomegaly with diffuse anasarca.  The Veteran was discharged from the hospital on November 23, 2007.  His discharge diagnoses were congestive heart failure; chronic renal failure; GI hemorrhage; myocardial infarction; and peripheral vascular disease.  None of the Veteran's hospitalization records show that he had active tuberculosis or pleurisy.

The Veteran died in November 2007.  The immediate cause of death listed on the certificate of death was emphysema.  No disorders contributing to the Veteran's death were listed.  A letter from a private physician dated in September 2008 shows that, in the time he attended the Veteran, he treated him for congestive heart failure, GI hemorrhage, peripheral vascular disease, and pneumonia.

In April 2011, a VA medical opinion was obtained regarding the appellants claim of entitlement to service connection for the Veteran's death.  The VA examiner opined that the Veteran's service-connected pleurisy and tuberculosis with effusion was less likely than not, caused by, materially contributed to, or hastened the Veteran's death.  The examiner's rationale was that the Veteran had an episode of pleurisy with effusion in service that was consistent with tuberculosis.  He was hospitalized for that condition.  He had a follow up examination in 1959 with resolution of that condition.  The examiner further opined, that although the Veteran had a pleural effusion prior to his death, that were attributed to his episodic pneumonia and congestive heart failure.  Private medical records were silent for tuberculosis.  The examiner also opined that the Veteran's emphysema was less likely as not related to our caused by active service or was otherwise related to active service.  The Veteran's service medical records were silent for any emphysema.  He had multiple chest X-rays in 1946, which were silent for characteristic changes associated with emphysema.  Rather, the VA physician felt that the Veteran's emphysema was more likely than not due to, or caused by, his lifelong heavy cigarette smoking.

In March 2014, a VA medical opinion was requested regarding whether it was at least as likely as not that any residuals of the Veteran's tuberculosis resulted in debilitating effects and general impairment of the health of the Veteran to the extent that it rendered him materially less capable of resisting the effects of emphysema.  The examiner opined that the Veteran's death was less likely than not proximately due to or a result of the Veteran's residuals of tuberculosis.  The VA examiner further opined that it was less likely than not that any residuals of the Veteran's tuberculosis resulted in debilitating effects and general impairment of health to the extent that rendered him materially less capable of resisting the effects of his emphysema.  The VA examiner's rationale was that the Veteran's service medical records showed that he was diagnosed and treated for tuberculosis in July 1946 that gradually resolved.  A VA examination in May 2000 showed that the Veteran's reported tuberculosis had not bothered him since service.  

The examiner further opined that the lungs are the major site for mycobacterium tuberculosis infection.  Symptoms usually begin with fever and gradual onset that may last two to three weeks.  Initially, the chest radiograph is normal, with hilar changes being seen from one week to two months following skin test conversion.  Nearly one-third of converters develop pleural effusions within three to four months after infection, which the VA examiner reported the Veteran's tuberculosis followed.  The VA examiner indicated that the Veteran exhibited no signs of secondary or reactivation of his tuberculosis.  

With regard to emphysema, the VA examiner opined that it was accepted by the medical community that the primary cause of emphysema is smoking.  The Veteran had a history of smoking that included reported durations in which the Veteran would smoke 100 packs per year.  The VA examiner reported that at the time of the Veteran's death, x-ray evidence showed plural effusion and lower lung infiltration through the result of CHF and pneumonia.  The VA examiner further reported that reactivation of tuberculosis is rare and generally occurs within two years of initial infection and causes apical lung changes.  

Based on a review of the evidence, the Board finds that service connection for the cause of the Veteran's death is not warranted.  Initially, the Board finds the Veteran's service-connected inactive pleurisy and tuberculosis with effusion did not cause his death or contribute materially or substantially to the cause of his death.  The only disability listed on the certificate of death was emphysema.  No medical professional has provided any opinion to indicate that the Veteran's service-connected inactive pleurisy and tuberculosis with effusion caused his death or contributed materially or substantially to emphysema.  The only medical opinions of record, that of the April 2011 VA examiner and March 2014 VA examiner indicate that the Veteran's service-connected disability did not cause, materially contribute to, or hasten the Veteran's death.  Those opinions are uncontradicted and are supported by full rationales.  As noted by the VA examiners, the Veteran's private treatment records during November 2007 directly before he died, did not show tuberculosis or that the pleural effusions found were attributed to the Veteran's service-connected disability.  Rather, the private treatment records attributed the pleural effusions prior to the Veteran's death to his episodic pneumonia and congestive heart failure.  Also noted by the March 2014 VA examiner who opined with an adequate rationale that it was less likely as not that the Veteran's tuberculosis resulted in debilitating effects and general impairment of health to the extent that rendered him materially less capable of resisting the effects of his emphysema.  Therefore, based on the April 2011 and March 2014 VA examiner's uncontradicted opinions, the Board finds that the Veteran's service-connected inactive pleurisy and tuberculosis with effusion did not cause his death or contribute materially or substantially to the cause of his death. 

Additionally, the evidence does not show that the Veteran's cause of death, emphysema, is related to his service.  His service treatment records do not show treatments or reports of emphysema.  The earliest evidence of record showing emphysema is a May 2000 VA examination where the Veteran reported at least a five year history of emphysema.  He did not provide any contentions at that time that emphysema was related to service.  Further, the March 2014 VA examiner opined that that the Veteran's residuals of tuberculosis did not result in debilitating effects as to the impairment his health to the extent that rendered him materially less capable of resisting effects of his emphysema.

The Board notes that normal medical findings at the time of separation from service, and the absence of any medical records of a diagnosis or treatment for many years after service are probative evidence against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, the lack of any evidence of complaints, symptoms, or findings associated with emphysema for at least five decades between the period of active service and the Veteran's first report of emphysema is itself evidence which tends to show that emphysema did not have its onset in service or for many years thereafter. 

In this case, there is no competent medical evidence of record to suggest that the Veteran's emphysema was related to service.  The only medical opinions of record, that of the April 2011 VA examiner and March 2014 VA examiner, shows that the Veteran's emphysema less likely as not had its clinical onset in service or was otherwise related to active service.  Rather, the Veteran's emphysema was more likely than not due to, or caused by, his lifelong heavy cigarette smoking. That opinion is supported by a rationale and is uncontradicted.  The Veteran's post-service records document a lengthy and heavy cigarette smoking history.  The Veteran reported a long history of smoking when he was admitted to the hospital in November 2007.  No medical evidence has been presented to show that the Veteran's emphysema was related to service.  Furthermore, the evidence does not show that the service-connected lung disability contributed to the advancement of the fatal emphysema in any way or hastened death or combine to hasten death.

In sum, the evidence of record does not indicate that the Veteran's emphysema was related to his service.  Without competent evidence of an association between emphysema and active duty, service connection for the cause of the Veteran's death is not warranted.

The Board acknowledges the appellant's belief that the Veteran's death was related to service.  However, there is no evidence of record showing that the appellant has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, the appellant's assertions as to diagnosis and etiology of a disability are not competent and have no probative value.

Accordingly, and based on this evidentiary posture, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  As the preponderance of the evidence is against the appellant's claim, service connection for the cause of the Veteran's death is denied.  38 U.S.C.A §5107 (West 2002 & Supp. 2013).


ORDER

Entitlement to service connection for the cause of Veteran's death is denied.


____________________________________________
Harvey P. Roberts
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


